Citation Nr: 1451566	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  14-28 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Acute Myelogenous Leukemia (AML), to include as a result of in-service toxic herbicide exposure and as a result of a service-connected disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from March 1962 to June 1966.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2014, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's AML is related to his conceded in-service toxic herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for AML, to include as secondary to in-service toxic herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, whether any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran has been diagnosed with AML, which he asserts is related to his exposure to toxic herbicides while serving in the Republic of Vietnam.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Based on the evidence of record, service connection is warranted for AML.  As an initial matter, the Board acknowledges the fact that the Veteran's service in the Republic of Vietnam has been previously recognized by VA.  Thus, the Veteran may be presumed to have been exposed to toxic herbicides during such service.  [In fact, he is already service connected for prostate cancer due to such recognized exposure.]  
In general, service connection is granted on a presumptive basis for certain specifically-listed disorders on the presumption that they are related to toxic herbicide exposure.  While certain B-cell leukemias are among those specifically listed diseases, however, AML is not.  Therefore, service connection cannot be granted on a presumptive basis.  38 C.F.R. § 3.309(e).  

Nevertheless, the Veteran may still establish service connection for AML with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  In this case, the Veteran has submitted an April 2014 opinion from a private physician, who asserts that the Veteran's AML is at least as likely as not related to his in-service toxic herbicide exposure.  In this regard, the Board acknowledges that in June 2014 a VA physician opined that the Veteran's AML is less likely than not related to his service simply because AML is not listed as a disorder presumed to be associated with Agent Orange exposure.  This conclusion, however, is refuted by Combee.  Thus, the Board finds that this VA opinion is clearly outweighed by the positive opinion provided by the private physician in April 2014.  

Accordingly, the Board concludes that the preponderance of the evidence supports service connection for AML on a direct basis-as a result of in-service exposure to toxic herbicide exposure.  Thus, the appeal is granted.  [In light of the fact that service connection for AML is warranted on a direct basis, the Board finds that there is no need to address other theories of entitlement to this benefit (to include, for example, on a secondary basis).]  

ORDER

Service connection for AML, to include as a result of in-service toxic herbicide exposure, is granted.  


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


